DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to applicant’s Response to Election/Restriction filed on 9 August 2022.
Claims 1 – 10 are pending. Claims 4 and 6 – 10 are withdrawn due to a restriction requirement. 
 
Election/Restrictions
Applicant's election with traverse of species V, claims 1 – 6, in the reply filed on 9 August 2022 is acknowledged.
Claims 7 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim.
Upon further consideration, claims 4 and 6 are likewise withdrawn since claims 4 and 6 are directed towards nonelected Species I, not Species V.  In the Response to Restriction/Election filed 9 August 2022, applicant selected Group I (a blade mounting device) and Species V (the embodiment of figs. 7A — 7B having a blade mounting device of the fourth embodiment as described in [0087] — [0095] of the specification).  Species V describes the blade mounting device having the holder coupling portion and the tightening ring omitted ([0088], ll. 1 – 5).  However, claims 4 and 6 both recite the tightening ring and thus are not part of Species V.
The traversal is on the grounds that the search and examination of all the claims in the application can be made without a serious burden to the examiner.  However, this argument is not found persuasive for the following reasons:
In response to applicant’s argument that the search and examination of all the claims in the application can be made without a serious burden to the examiner, applicant mistakenly applies restriction and/or election of species criteria reserved for applications filed under 35 USC §111(a) to an application submitted under 35 USC §371.  Please note, the analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 USC §371 (unity of invention analysis) as compared to national stage applications filed under 35 USC §111(a) (independent and distinct analysis). See MPEP Chapter 1800, in particular, MPEP §1850, MPEP §1875, and MPEP §1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty.  In applications submitted under 35 USC §371 (unity of invention analysis), the Office may require the restriction/election of species if either (1) the group of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because the group of inventions lack the same or corresponding technical feature, or (2) the group of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because even though the group of inventions have the same or corresponding technical feature, the technical feature is not a special technical feature as it does not make a contribution over the prior art.  In the unity of invention analysis, whether or not the search and examination of all claims in the application can be made without a serious burden is not a criterion in the analysis for the restriction and/or election of species.  Thus, in the instant case, since applicant’s application is submitted under 35 USC §371, arguments regarding “serious burden” are moot and unpersuasive.  
In response to applicant’s argument that the blade mounting device of Species I, which corresponds to the embodiments of figs. 1 – 3, should also be under consideration since Species I discloses some of the same structures as the blade mounting device of Species V, please note that while Species I and V are related in that both species are directed towards a blade mounting device and share some of the same structures, the species are patentably distinct from each other.  The species are distinct because Species I and V have a materially different designs (i.e., the tightening ring of Species I and the knocker of Species V), are mutually exclusive (see MPEP 806.04(f)), and there is nothing of record to show them to be obvious variants.  Thus, since Species I and Species V are distinct species, Species I and Species V will not to be considered together.
Therefore, the election/restriction requirement is still deemed proper and is made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected because of the following informality:
Regarding claim 2, l. 3, the limitation, “a range of 4 to 6°”, should read “a range of 4° to 6°” to indicate the unit of measurement (in this case, degrees) for each value in the limitation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  

Regarding claim 3, line 3, the limitation, “a combination of two members”, is indefinite because the limitation is ambiguous whether the two members refer to two of the claim elements, “a blade mounting portion”, “a tang of the blade”, or “a tool mounting portion”, previously recited in claim 1, or the two members refer to new members not previously claimed.  The specification shows only three elements, “the blade mounting portion”, “the tang of the blade”, or “the tool mounting portion”, secured by meshing complementarily tapered surfaces as required by claim 3, thus the combination of the two members are two of these three elements.  Since these three elements were previously recited in claim 1, it is appropriate to use the same nomenclature for these elements throughout the claims.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a combination of two members”, to mean “the blade mounting portion and the tang of the blade” since figs 7A, 7B (Species V) show the blade mounting portion 400c having the inverted tapered hole 408c configured to be formed complementary to the inclined shape surface formed on the tang 813 of the blade 810.

Regarding claim 3, line 4, the limitation, “complementarily tapered surfaces”, is indefinite because the limitation is ambiguous whether the tapered surfaces refer to the claim elements, “an inverted hole” of the blade mounting portion and “an inclined shape surface” of the tang of the blade, previously recited in claim 1, or the tapered surfaces refer to new tapered surfaces not previously claimed.  The specification shows only three elements, “an inverted hole” of the blade mounting portion, “an inclined shape surface” of the tang of the blade, or the inclined shape surface of the tool mounting portion, having tapered surfaces as required by the claim, thus the tapered surfaces recited in the limitation are two of these three elements.  Since two of the three elements were previously recited in claim 1, it is appropriate to use the same nomenclature for these elements throughout the claims.  For the purpose of compact prosecution, the Examiner interprets the limitation, “complementarily tapered surfaces”, to mean “the inverted hole of the blade mounting portion and the inclined shape surface of the tang of the blade” wherein figs 7A, 7B (Species V) show the blade mounting portion 400c having the inverted tapered hole 408c configured to be formed complementary to the inclined shape surface formed on the tang 813 of the blade 810.

Regarding claim 5, lines 6 – 8, the limitation, “the blade mounting portion is provided with a knocker housing hole that houses the spring and the knocker main body in this order along the center axis of the blade mounting portion”, is indefinite because it is ambiguous as to what direction along the center axis of the blade mounting portion is the spring and the knocker main body ordered.  In other words, it is ambiguous whether the spring and the knocker main body is ordered along the center axis in the direction from the front of the blade mounting device to the rear of the blade mounting device or vice versa.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the blade mounting portion is provided with a knocker housing hole that houses the spring and the knocker main body in this order along the center axis of the blade mounting portion”, to mean “the blade mounting portion is provided with a knocker housing hole that houses the spring and the knocker main body along the center axis of the blade mounting portion” so that the spring and the knocker main body can be ordered in either direction along the center axis.

Regarding claim 5, lines 12 – 13, the limitation, “the knocker housing hole has an inner diameter set to be larger than an inner diameter of a side end of the knocker housing hole of the inverted tapered hole”, is indefinite because the limitation is ambiguous as to what feature or claim element, “the knocker housing hole of the inverted tapered hole”, represents.  That is, the claim earlier recites the knocker housing hole is part of the blade mounting portion, not part of the inverted taper hole, thus it is ambiguous if the inverted tapered hole in the limitation is the same inverted tapered hole that is part of the blade mounting portion or if the inverted tapered hole in the limitation is a new claim element.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the knocker housing hole has an inner diameter set to be larger than an inner diameter of a side end of the knocker housing hole of the inverted tapered hole”, to mean “the knocker housing hole has an inner diameter set to be larger than an inner diameter of a rear side end of the inverted tapered hole” (see [0092], ll. 1 – 4; “the inner diameter of the center hole 492c of the blade holder 400c … is larger than the inner diameter of the rear end of the front side inverted tapered hole 408c”).

Regarding claim 5, lines 19 – 20, the limitation, “the spring is brought into contact with both the knocker housing hole and the large diameter portion”, is indefinite because the term, “hole”, in the claim element, “the knocker housing hole”, is defined as “a hollowed-out place” – Merriam Webster dictionary, and it is ambiguous how the spring contacts a hollowed-out space.  For the purpose of compact prosecution, the examiner interprets the limitation, “the spring is brought into contact with both the knocker housing hole and the large diameter portion”, to mean “the spring is brought into contact with both a side end surface of the knocker housing hole and the large diameter portion” (see [0093], ll. 1 – 4; “the spring 520c is adjusted to be in contact with the front side end surface of the center hole 492c and the front side end surface of the large diameter portion 511c”).

Regarding claim 5, line 20, the limitation, “a natural length”, is indefinite because the term, “natural”, is a relative term and it is ambiguous as to what limitation(s) the term entails. Moreover, since the term “natural” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of the term,  one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of compact prosecution, the examiner interprets the limitation, “a natural length”, to mean “a length”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    455
    162
    media_image1.png
    Greyscale
[AltContent: textbox (Masahisa (US 3,100,118) 
fig. 3)]
    PNG
    media_image3.png
    182
    412
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (DeCamillis (US 9,079,286 B1) 
Annotated fig. 2)]Claim 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over DeCamillis (US 9,079,286 B1), in view of Masahisa (US 3,100,118).

Regarding claim 1, DeCamillis discloses a blade mounting device (40, 48, 50, 64, fig. 2) for mounting a blade (62, fig. 2) of a pushing cut tool (60, fig. 2) that cuts a workpiece by pushing a cutting edge (62C, fig. 2) forward on an impact tool (10, 20, 24, 26, fig. 2), the blade mounting device (40, 48, 50, 64) comprising: a blade mounting portion (50, 64, fig. 2) configured to mount the blade (62) on the blade mounting device (40, 48, 50, 64); and a tool mounting portion (40, 48, fig. 2) that is secured to the blade mounting portion (50, 64 – specifically 50 via 49, 51, fig. 2) and configured to mount the blade mounting device (50, 64) on the impact tool (10, 20, 24, 26), the tool mounting portion (40, 48) is provided with a through hole (41, 42, fig. 2) perpendicular to a center axis (A, annotated fig. 2) of the tool mounting portion (40, 48) and a center hole (16, 48A, and a rear portion of 52, fig. 2) that reaches the through hole (41, 42) from a front side end surface (B, annotated fig. 2) of the tool mounting portion (40, 48) along the center axis (A), and the blade mounting device (40, 48, 50, 64) is configured such that an impact force applied from the impact tool (10, 20, 24, 26) to the blade mounting device (40, 48, 50, 64) is transmitted to the blade (62).
DeCamillis does not explicitly disclose the blade mounting portion has a front end portion having an inverted tapered hole configured to be formed complementary to an inclined shape surface formed on a tang of the blade.
However, Masahisa teaches the blade mounting portion (1, 4, figs. 1, 3 – analogous to elements 50, 64 of DeCamillis, respectively) has a front end portion (4, fig. 3) having an inverted tapered hole (9, fig. 3) configured to be formed complementary to an inclined shape surface (surface of 8, fig. 3) formed on a tang (8, fig. 3) of the blade (7, fig. 3).  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Masahisa with the invention of DeCamillis that the blade mounting device would be configured such that an impact force applied from the impact tool to the blade mounting device is transmitted to the blade via an inner surface of the inverted tapered hole 9 and the inclined shape surface 8 of Marahisa.
Because both the blade mounting portion of DeCamillis and the blade mounting portion of Marahisa teaches a mechanism for attaching the tang of the blade to the blade mounting portion, specifically the resilient detent of DeCamillis and the inverted tapered hole of Marahisa, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the resilient detent of DeCamillis for the inverted tapered hole of Marahisa to achieve the predictable result of attaching the tang of the blade to the blade mounting portion.  Moreover, one having ordinary skill in the art would be motivated to have substituted the resilient detent of DeCamillis for the inverted tapered hole of Marahisa because the inverted tapered hole of Marahisa is a simpler design with less parts (i.e., the resilient detent 62a, detent holes 64a).

Regarding claim 2, DeCamillis, as modified by Marahisa, discloses the invention as recited in claim 1.
The modified DeCamillis further discloses the inclined shape surface (Marahisa – 8, fig. 3) and the inverted tapered hole (Marahisa – 9, fig. 3) have an inclined angle (Fig. 3).
The modified DeCamillis does not explicitly disclose the inclined shape surface and the inverted tapered hole have an inclined angle set to be in a range of 4° to 6°.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have set the inclined angle in a range of 4° to 6°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, [0009, lines 8 – 10], applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 3, DeCamillis, as modified by Marahisa, discloses the invention as recited in claim 1.
The modified DeCamillis further discloses the blade mounting portion (Marahisa – 1, 4, figs. 1, 3) and the tang (Marahisa – 8, fig. 3) of the blade (Marahisa – 7, fig. 3) securely mounted on one another to transmit an impact force in the blade mounting device of the modified DeCamillis and is secured by meshing the inverted hole (Marahisa – 9, fig. 3) of the blade mounting portion and the inclined shape surface (Marahisa – surface of 8, fig. 3) of the tang (Marahisa – 8) of the blade (Marahisa – 7).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        22 August 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731